Case 1:19-cv-05329-AT Document 21 Filed 07/17/20 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
ORANEFO OKOLO, as Assignee of ST. DOC #
LUKE’S HOSPITAL CONSORTIUM, DATE FILED: ___7/17/2020

Plaintiff,

-against- 19 Civ. 5329 (AT)

CROSS RIVER STATE GOVERNMENT, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

In light of Plaintiffs letter, ECF No. 20, filed in response to the Court’s order to show
cause, ECF No. 18, this action will not be dismissed at this time. Plaintiff is reminded, however,
that future non-compliance with the Court’s deadlines could be grounds for dismissal of his case
sua sponte for failure to prosecute. Davis v. Town of Hempstead, 597 F. App’x 31, 32 (2d Cir.
2015).

By August 14, 2020, Plaintiff shall resubmit his materials for default judgment in
accordance with Attachment A to the Court’s Individual Rules in Civil Cases. An affidavit must
be submitted by Plaintiff, Oranefo Okolo, and not his counsel, setting forth “a statement of
proposed damages and the basis for each element of damages, including a step-by-step
explanation of each calculation.” Rule 1(b) of Attachment A.

If the precise damage amount cannot be determined by Plaintiff at present, Plaintiff's
affidavit shall set forth “a statement of proposed damages and basis for each element of
damages” without calculations, id., so that the Court may grant default judgment and refer the
matter to the magistrate judge for an inquest on damages.

SO ORDERED.

Dated: July 17, 2020

New York, New York O}-

ANALISA TORRES
United States District Judge

 
